          Case 1:18-cv-00289-JEB Document 54-1 Filed 01/07/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
 GILBERTO RODRIGUEZ CHAVERRA,                      )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )
                                                            Civil Action No. 18-0289 (JEB)
                                                   )
 U.S. IMMIGRATION AND CUSTOMS                      )
 ENFORCEMENT, et al.,                              )
                                                   )
                 Defendants.                       )
                                                   )


                                     [PROPOSED] ORDER

         Upon consideration of the parties’ Joint Status Report, it is hereby ORDERED that the

parties file a further joint status report on or before February 8, 2021. SO ORDERED.



Dated:
                                                            JAMES E. BOASBERG
                                                            United States District Judge
